Citation Nr: 1218372	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability.

2.  Entitlement to service connection for a left hip disability.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, and September 1990 to September 1992, with additional time served in the Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In September 2011, the Board remanded the issue on appeal for further examination.  That development has been completed.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left hip disability was previously denied in an March 2004 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the March 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left hip disability and raises a reasonable possibility of substantiating the claim.

3.  The evidence demonstrates it is likely that the Veteran's currently diagnosed arthritis of the left hip is related to his active service.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final March 2004 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a left hip disability, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

3.  The criteria for a grant of service connection for arthritis of the left hip have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for a left hip disability.  The RO originally denied the Veteran's claims of entitlement to service connection for a left hip disability in a decision dated March 2004.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for a left hip disability was initially denied in a March 2004 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and private treatment records.  Subsequently, VA outpatient treatment records, private medical records, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence that showed the Veteran's left hip disability incurred in or was caused by service, or within any applicable presumptive period.  But continuous symptoms, not necessarily continuous treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements of Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The evidence submitted subsequent to the March 2004 decisions is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the March 2004 decisions suggests that the Veteran has continued to seek treatment for and has a current diagnosis of traumatic arthritis of the left hip.  Additionally, the evidence suggests that the Veteran's left hip disability is also impacted by his service-connected left knee disability.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final March 2004 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a left hip disability is reopened.

III.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, including arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307 , 3.309 (2011).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) ( 2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his left hip disability is a result of his military service.  Specifically, the Veteran contends that he obtained his left hip disability during the same in-service incident where he hurt his service-connected left knee disability.  

The Veteran's service treatment records show that the Veteran did sustain a left knee injury, when he fell while playing football in April 1991.  In September 1992, the Veteran was discharged by the Medical Board due to his previous injury.  The Veteran's service treatment records are void of any complaint or treatment for a hip disability.  

VA outpatient treatment records show that the Veteran complained of and was treated for left hip pain.  The records contain such diagnoses of degenerative joint disease and traumatic arthritis of the left hip.

The Veteran was first afforded a VA examination in August 1995.  The Veteran reported that he started having hip pain two years ago.  Upon examination, the examiner noted that the Veteran had an antalgic gait.  Additionally, the examiner noted that the Veteran appeared to have a leg length discrepancy with a pelvic shift.  The examiner stated that the Veteran gave no particular injury during the Persian Gulf.  Additionally, he stated that the Veteran did not particularly relate his symptoms developing during the Persian Gulf service.  Furthermore, the examiner stated that his hip problem began two years ago, after discharge.  Moreover, the examiner noted that the Veteran seemed to have changes that would warrant an x-ray, and if evidence showed changes in his left hip, he would need to be seen by orthopedics.  The examiner concluded that it would be questionable whether this was related to the Veteran's Persian Gulf service.    

The Veteran was afforded another VA examination in January 2001.  At that time, the examiner diagnosed the Veteran with severe degenerative joint disease of the left hip.  However, no etiology opinion was rendered at that time. 

The Veteran submitted a November 2003 private medical opinion addressing his left hip disability.  The doctor stated that the Veteran reported a history of having a significant injury to the left knee while in the military service in 1991.  Additionally, he reported having had no symptoms of pain in the hip prior to that time and had a gradual development of symptoms in the left hip since the left knee injury.  The Veteran also reported that over the last several years, his pain had gotten severe to the point that he was quite limited in his activities secondary to his hip pain.  Furthermore, the examiner noted that an x-ray was taken in their office, which showed a severely degenerated left hip with bone on bone contact, secondary to complete erosion of the articular cartilage.  The doctor also stated that the Veteran's right hip was entirely normal.  Moreover, the doctor noted that the Veteran asked if his current left hip condition was attributable to the injury that he sustained to his left knee.  The doctor stated that it would appear that the Veteran would have to have had some significant trauma to the left hip to have developed this severe arthritis without similar arthritis in the right hip.  Additionally, he stated that he believed that it was very reasonable to conclude that at the time of his left knee injury, his left hip was also injured, and had subsequently degenerated to its current stated.  Furthermore, the doctor stated that his opinion was based upon the Veteran's description of the events and the fact that he described no subsequent trauma to his extremity after his left knee injury in 1991.  The doctor concluded that he believed the Veteran's current left hip condition was likely to be attributable to his left knee injury.  

The Veteran was afforded a VA examination in March 2004.  The Veteran reported that he obtained a left knee injury in-service when he stepped into a hole while running.  The Veteran had to have knee surgery due to this injury.  Additionally, the Veteran stated that he believed he hurt his left hip during the same injury.  He reported that he had hip pain at that time, and was reassured that the hip pain was secondary to his left knee pain.  Furthermore, the Veteran reported that he continued to have left hip and knee pain since the in-service injury.  The examiner stated that after reviewing the notes from the orthopedic clinic, as well as x-rays, the Veteran had severe arthritic changes of the left hip.  Additionally, the examiner noted that the Veteran wore a brace on his left knee and used a can for assistance in walking.  Upon examination, the examiner noted that the Veteran presented to the examining room using a cane for support with a profound limp, giving to his left leg.  Additionally, the examiner stated that the Veteran had extreme pain with any manipulation of the left hip.  The examiner diagnosed the Veteran with traumatic arthritis of the left hip.  In an addendum, the examiner stated that the c-file review did not document left hip injury at the time of the left knee injury.  Additionally, the examiner stated that the letter from the Veteran's previous orthopedists was maintaining that the left hip was the result of direct trauma and not secondary to his service-connected left knee, of which he agreed.  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records, pertinent lay evidence, and, in particular, the positive private nexus opinion provided, demonstrate that his currently diagnosed left hip disability is related to his period of military service.

Additionally, the Board notes that a left hip disability, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau vs. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the November 2003 private orthopedist.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran's service treatment records show a fall in-service, he has reported continuity of symptomatology since discharge, a positive physician opinion linking his current condition to service, and nothing in the record explicitly refutes the Veteran's account of his medical history regarding this disability.  

As previously stated, the August 1995 and January 2001 VA examinations failed to specifically state an etiology of the Veteran's left hip disability and whether it was at least as likely as not related to his active service.  Additionally, the August 1995 and March 2004 VA examiners specifically noted that there were no service treatment records documenting a hip injury while in service.  However, as noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).  Furthermore, the Board acknowledges the March 2004 VA examiners' negative opinion that stated that Veteran's left hip was the result of direct trauma and not secondary to his service-connected left knee disability.  However, the VA examiner did not provide a rationale for the opinion rendered, and as such it is of little probative value.  Swann v. Brown, 5 Vet. App. 229 (1993) at 300-01.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, the March 2004 VA examiner failed to render a direct service connection opinion and state whether the direct trauma that caused the Veteran's left hip disability occurred while the Veteran was on active duty.  

Given that the Board finds that the Veteran is competent to report that he had hip pain after a fall in-service and that the Board finds the Veteran credible in this regard, that the Veteran complained of pain of the left hip soon after service, that there is no reported post service intercurrent injury, and that there is a positive medical opinion of record, the Board finds that the evidence is at least in equipoise.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's left hip disability claim.  He is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Indeed, where the evidence supports a claim or is in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that service connection for a left hip disability is warranted. 


ORDER

New and material evidence having been submitted, the claim of service connection for a left hip disability, is reopened.  

Entitlement to service connection for a left hip disability is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


